DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-13, and 15-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 11-13, 15-17, and 19 of U.S. Patent No. 10,972,201 (hereinafter US Patent’201). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1 and 11 have been eliminated from US Patent’201 claims 1 and 11 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.



Instant Application claim 1:                           US Patent’201 claim 1:
A method of estimating reference signal received power (RSRP), the method comprising
A method of estimating reference signal received power (RSRP), the method comprising:
receiving a signal in a modem;

receiving a signal in a modem; 

extracting signal elements at reference signal (RS) locations from the received signal;

extracting signal elements at reference signal (RS) locations from the received signal;
descrambling the signal elements at the RS locations;

descrambling the signal elements at the RS locations to remove a RS sequence;
forming virtual reference signal (VRS) elements using the descrambled signal elements, wherein the VRS elements have smaller noise variances than original RS elements in corresponding locations of the received signal; and

performing a linear average of the descrambled signal elements to form virtual reference signal (VRS) elements, wherein the VRS elements have smaller noise variances than original RS elements in corresponding locations of the received signal; and
estimating the RSRP from the VRS elements.

estimating the RSRP using the VRS elements in place of the original RS elements.



As to claim 2, this claim is fully disclosed in US Patent’201 claim 1.
As to claim 5, this claim is fully disclosed in US Patent’201 claim 2.
As to claim 6, this claim is fully disclosed in US Patent’201 claim 3.
As to claim 7, this claim is fully disclosed in US Patent’201 claim 5.
As to claim 8, this claim is fully disclosed in US Patent’201 claim 6.
As to claim 9, this claim is fully disclosed in US Patent’201 claim 7.
As to claim 10, this claim is fully disclosed in US Patent’201 claim 9.

Instant Application claim 11:                           US Patent’201 claim 11:
An electronic device, comprising:

An electronic device, comprising: 

a processor, and

a processor; and 

a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to:

a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to: 

receive a signal;

receive a signal; 

extract signal elements at reference signal (RS) locations from the received signal,
descramble the signal elements at the RS locations;

extract signal elements at reference signal (RS) locations from the received signal; descramble the signal elements to remove an RS sequence;


form virtual reference signal (VRS) elements using the descrambled signal elements, wherein the VRS elements have smaller noise variances than original RS elements in corresponding locations of the received signal; and

perform a linear average of the descrambled signal elements to form virtual reference signal (VRS) elements, wherein the VRS elements have smaller noise variances than original RS elements in corresponding locations of the received signal; and 

estimate the RSRP from the VRS elements.

estimate the RSRP from the VRS elements in place of the original RS elements.



As to claim 12, this claim is fully disclosed in US Patent’201 claim 11.
As to claim 13, this claim is fully disclosed in US Patent’201 claim 11.
As to claim 15, this claim is fully disclosed in US Patent’201 claim 12.
As to claim 16, this claim is fully disclosed in US Patent’201 claim 13.
As to claim 17, this claim is fully disclosed in US Patent’201 claim 15.
As to claim 18, this claim is fully disclosed in US Patent’201 claim 16.
As to claim 19, this claim is fully disclosed in US Patent’201 claim 17.
As to claim 20, this claim is fully disclosed in US Patent’201 claim 19.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 08/03/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476